Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on even date with the present application under 35 USC 371 has been entered.  Claims 1-17 and 19-21 are pending in this application and examined herein.

                                       Information Disclosure Statement
With respect to reference AS on the IDS filed April 21, 2021, only that portion of the reference for which a copy was provided by Applicant in accord with 37 CFR 1.98(a)(2) has been considered by the examiner.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 1, line 5 states that a “second metal” comprises “Te” or tellurium (among other possibilities).  However, tellurium is not a metal.  Clarification is required.
b) The term “high”-index facets in claim 2 is a relative term that does not appear to have any particular meaning in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a method within the scope of the claim from one outside that scope.  Thus the claim is indefinite.
c) Claim 20 recites a “method of using” but does not specify any actual step(s) or action(s) that must occur in a method according to this claim.  Therefore the scope of this claim is uncertain.
d) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 12, 13, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martinez et al. (US 2014/0193730).
Martinez para [0099] discloses heating particles comprising nickel in the presence of Bi at 6500C for 1-4 hours.  With respect to claims 12 and 13, the prior art process involves decomposition of nickel nitrate and bismuth nitrate.  With respect to claim 19, no organic ligand is present in the prior art process.  With respect to claim 20, the prior art intends to use material produced to catalyze an oxygen reduction reaction; see Martinez para [0005].
Martinez does not state that the above process results in tetrahexahedra (“THH”) nanoparticles, or those with specific facets as in instant claims 2 and 3.  However, the actual process steps carried out by Martinez are identical to those required in instant claim 1.  The examiner’s position thus is that either:
a) The result of the Martinez process (which process is identical to that claimed) would be the same as the result of the claimed process, in which case the prior art and claimed processes are identical (in the sense of 35 USC 102), or 
b) The precise temperature and time employed in the Martinez process would be adjusted by one of skill in the art (within the constraints set forth in that reference) to achieve the desired results.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, at a minimum, the disclosure of Martinez et al. is held to create a prima facie case o obviousness of a method as presently claimed.

			Rejections – 35 U.S.C. 103
Claims 8, 9, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al.
With respect to claims 8-11, while the specific example of Martinez discussed above does not employ a support as claimed, Martinez para [0056] and [0058] indicate the use of such supports are at best obvious variants of the Martinez process.  With respect to claim 16, nothing in the prior art indicates that the starting materials in the prior art process are THH particles, such particles would be only one of myriad possible shapes of starting material particles, and therefore there is no reason to believe that the nickel particles used therein are THH particles.  Thus, the methods as presently claimed are held to be nothing more than obvious variants of the methods as disclosed by Martinez et al.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. in view of any of Dumesic et al. (US 2010/0324310), Sun et al. (US 2013/0236815) or Fang et al. (US 2018/0316023).
Martinez, discussed supra, employs the materials made in the prior art as an oxidative catalyst, but does not specifically disclose catalyzing the oxidation of formic acid to CO and/or CO2 as required by the instant claim.  Each of Dumesic, Sun and Fang indicate it was conventional in the art to employ a nanoparticle catalyst in a process of converting formic acid to CO or CO2.  See, for instance, Dumesic para [0009], Sun para [0064], or Fang para [0079].  Therefore, to employ the material made by Martinez for a purpose as set forth in the instant claim would have been considered an obvious expedient by one of ordinary skill in the art.

			Allowable Subject Matter
Claims 4-7, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and which includes any of the limitations recited in claims 4, 6, 14 or 15.


Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.  The Tian et al. Science article (reference C on the IDS filed April 21, 2021), as well as Mirkin et al. (US 2017/0203369) para [0132] or Fang et al. para [0072] all disclose preparing THH nanoparticles.  However, none of these references in any way suggest a step of heating at 500-13000C.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	June 7, 2022